Exhibit 10.1
(SQUARE 1 BANK LOGO) [c10483c1048300.gif]
Amendment to Loan Documents

     
Borrowers:
  CalAmp Corp., a Delaware corporation
 
  CalAmp Products, Inc., a Delaware corporation
 
  CalAmp Wireless Networks Corporation (formerly Dataradio
 
  Corporation), a Delaware corporation
 
   
Address:
  1401 N. Rice Avenue
 
  Oxnard, California 93030
 
   
Date:
  December 22, 2010

THIS AMENDMENT TO LOAN DOCUMENTS is entered into between SQUARE 1 BANK
(“Lender”) and the borrower named above (“Borrower”).
The Parties agree to amend the Loan and Security Agreement between them, dated
December 22, 2009 (as amended, the “Loan Agreement”), as follows, effective as
of the date hereof. (Capitalized terms used but not defined in this Amendment,
shall have the meanings set forth in the Loan Agreement.)
1. Financial Covenant. The portion of Section 5 of the Schedule to the Loan
Agreement, which presently reads as follows:

         
Six months ended 11/27/10
  $ 1,681,000  
Six months ended 12/25/10
  $ 2,640,000  
Six months ended 1/22/11
  $ 3,379,000  
Six months ended 2/26/11
  $ 3,913,000  

 

 



--------------------------------------------------------------------------------



 



Amendment to Loan Agreement
is hereby amended to read as follows:

          Six Months Ending   Minimum EBITDA  
11/27/2010
  $ 1,500,000  
12/25/2010
  $ 1,500,000  
1/22/2011
  $ 1,500,000  
2/26/2011
  $ 1,500,000  
3/26/2011
  $ 1,500,000  
4/23/2011
  $ 1,500,000  
5/28/2011
  $ 1,500,000  
6/25/2011
  $ 1,500,000  
7/23/2011
  $ 1,500,000  
8/27/2011
  $ 2,000,000  
9/24/2011
  $ 2,000,000  
10/22/2011
  $ 2,000,000  
11/26/2011
  $ 2,000,000  
12/24/2011
  $ 2,000,000  
1/21/2012
  $ 2,000,000  
2/25/2012
  $ 2,000,000  

2. Representations True. Borrower represents and warrants to Lender that all
representations and warranties set forth in the Loan Agreement, as amended
hereby, are true and correct.
3. General Release. In consideration for Lender entering into this Amendment,
Borrower hereby irrevocably releases and forever discharges Lender, and its
successors, assigns, agents, shareholders, directors, officers, employees,
agents, attorneys, parent corporations, subsidiary corporations, affiliated
corporations, affiliates, participants, and each of them (collectively, the
“Releasees”), from any and all claims, debts, liabilities, demands, obligations,
costs, expenses, actions and causes of action, of every nature and description,
known and unknown, which Borrower now has or at any time may hold, by reason of
any matter, cause or thing occurred, done, omitted or suffered to be done prior
to the date of this Amendment (collectively, the “Released Claims”). Borrower
hereby irrevocably waives the benefits of any and all statutes and rules of law
to the extent the same provide in substance that a general release does not
extend to claims which the creditor does not know or suspect to exist in its
favor at the time of executing the release, and Borrower irrevocably waives any
benefits it may have under California Civil Code Section 1542 which provides: “A
general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor. Borrower represents and warrants that it has not assigned to any
other Person any Released Claim, and agrees to indemnify Lender against any and
all actions, demands, obligations, causes of action, decrees, awards, claims,
liabilities, losses and costs, including but not limited to reasonable
attorneys’ fees of counsel of Lender’s choice and costs, which Lender may
sustain or incur as a result of a breach or purported breach of the foregoing
representation and warranty.

 

-2-



--------------------------------------------------------------------------------



 



Amendment to Loan Agreement
4. Governing Law; Jurisdiction; Venue. This Amendment and all acts,
transactions, disputes and controversies arising hereunder or relating hereto,
and all rights and obligations of the parties shall be governed by, and
construed in accordance with, the internal laws (and not the conflict of laws
rules) of the State of California. All disputes, controversies, claims, actions
and other proceedings involving, directly or indirectly, any matter in any way
arising out of, related to, or connected with, this Amendment or the
relationship between Borrower and Lender, and any and all other claims of
Borrower against Lender of any kind, shall be brought only in a court located in
Los Angeles County, California, and each party consents to the jurisdiction of
any such court and the referee referred to in Section 9.20 of the Loan
Agreement, and waives any and all rights the party may have to object to the
jurisdiction of any such court, or to transfer or change the venue of any such
action or proceeding, including, without limitation, any objection to venue or
request for change in venue based on the doctrine of forum non conveniens;
provided that, notwithstanding the foregoing, nothing herein shall limit the
right of Lender to bring proceedings against Borrower in the courts of any other
jurisdiction. Borrower consents to service of process in any action or
proceeding brought against it by Lender, by personal delivery, or by mail
addressed as set forth in the Loan Agreement or by any other method permitted by
law.
5. Dispute Resolution. The provisions of Section 9.20 of the Loan Agreement
relating to dispute resolution shall apply to this Amendment, and the terms
thereof are incorporated herein by this reference.
6. General Provisions. This Amendment, the Loan Agreement, any prior written
amendments to the Loan Agreement signed by Lender and Borrower, and the other
written documents and agreements between Lender and Borrower set forth in full
all of the representations and agreements of the parties with respect to the
subject matter hereof and supersede all prior discussions, representations,
agreements and understandings between the parties with respect to the subject
hereof. Except as herein expressly amended, all of the terms and provisions of
the Loan Agreement, and all other documents and agreements between Lender and
Borrower shall continue in full force and effect and the same are hereby
ratified and confirmed.
7. Mutual Waiver of Jury Trial. LENDER AND BORROWER EACH ACKNOWLEDGE THAT THE
RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL RIGHT, BUT THAT IT MAY BE WAIVED.
EACH OF THE PARTIES, AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT,
WITH COUNSEL OF THEIR CHOICE, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION BASED UPON OR ARISING
OUT OF THIS AMENDMENT OR ANY RELATED INSTRUMENT OR LOAN DOCUMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED BY THIS AMENDMENT OR ANY COURSE OF CONDUCT, DEALING,
STATEMENTS (WHETHER ORAL OR WRITTEN), ACTION OR INACTION OF ANY OF THEM. THESE
PROVISIONS SHALL NOT BE DEEMED TO HAVE BEEN MODIFIED IN ANY RESPECT OR
RELINQUISHED BY LENDER OR BORROWER, EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BY
EACH OF THEM. IF FOR ANY REASON THE PROVISIONS OF THIS SECTION ARE VOID, INVALID
OR UNENFORCEABLE, THE SAME SHALL NOT AFFECT ANY OTHER TERM OR PROVISION OF THIS
AMENDMENT, AND ALL OTHER TERMS AND PROVISIONS OF THIS AMENDMENT SHALL BE
UNAFFECTED BY THE SAME AND CONTINUE IN FULL FORCE AND EFFCT.
[Signatures on Next Page]

 

-3-



--------------------------------------------------------------------------------



 



Amendment to Loan Agreement
Borrowers:

                      CalAmp Corp.       CalAmp Products, Inc.    
 
                   
By:
  /s/ Richard Vitelle       By:   /s/ Richard Vitelle    
 
                   
 
  Name: Richard Vitelle           Name: Richard Vitelle    
 
  Title:   VP Finance & CFO           Title:   Treasurer    
 
                    CalAmp Wireless Networks Corporation                
 
                   
By:
  /s/ Richard Vitelle
 
Name: Richard Vitelle                
 
  Title:   Treasurer                
 
                    Lender:                
 
                    Square 1 Bank                
 
                   
By:
  /s/ Mike Griffin
 
Title: VP                

 

-4-